UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Equity Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2009 Date of reporting period: February 28, 2009 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 2/28/09 (Unaudited) COMMON STOCKS (97.1%)(a) Shares Value Aerospace and defense (1.5%) L-3 Communications Holdings, Inc. 36,800 $2,489,520 Northrop Grumman Corp. 722,800 27,003,808 Raytheon Co. 51,600 2,062,452 Banking (2.3%) Bank of New York Mellon Corp. (The) 479,100 10,621,647 M&T Bank Corp. 96,400 3,528,240 Northern Trust Corp. 41,200 2,288,660 PNC Financial Services Group 171,607 4,691,735 U.S. Bancorp 1,172,100 16,772,751 Wells Fargo & Co. 823,415 9,963,322 Biotechnology (4.4%) Amgen, Inc. (NON) 1,111,100 54,366,123 Genentech, Inc. (NON) 294,500 25,194,475 Life Technologies Corp. (NON) 420,300 12,251,745 Cable television (0.4%) Comcast Corp. Class A 452,700 5,912,262 Comcast Corp. Special Class A 265,700 3,228,255 Chemicals (2.2%) FMC Corp. 397,500 16,070,925 Lubrizol Corp. (The) 629,700 17,310,453 Mosaic Co. (The) 271,700 11,696,685 Communications equipment (0.2%) Cisco Systems, Inc. (NON) 292,400 4,260,268 Computers (1.2%) Apple, Inc. (NON) 152,700 13,637,637 IBM Corp. 113,200 10,417,796 Conglomerates (1.0%) General Electric Co. 264,400 2,250,044 Honeywell International, Inc. 409,900 10,997,617 Tyco International, Ltd. (Bermuda) 351,400 7,045,570 Consumer finance (1.2%) Capital One Financial Corp. 2,136,400 25,743,620 Consumer goods (5.9%) Clorox Co. 654,469 31,807,193 Energizer Holdings, Inc. (NON) 836,300 35,283,497 Kimberly-Clark Corp. 808,300 38,079,013 Procter & Gamble Co. (The) 372,000 17,919,240 Containers (0.1%) Ball Corp. 70,100 2,824,329 Distribution (0.5%) Genuine Parts Co. 370,000 10,411,800 Electric utilities (9.2%) Alliant Energy Corp. 366,400 8,474,832 CMS Energy Corp. 204,600 2,262,876 Edison International 2,163,900 58,901,358 Entergy Corp. 47,964 3,232,294 FirstEnergy Corp. 91,100 3,877,216 NV Energy, Inc. 4,790,300 44,406,081 OGE Energy Corp. 201,800 4,423,456 Pepco Holdings, Inc. 2,613,500 39,202,500 PG&E Corp. 755,600 28,879,032 Electrical equipment (0.6%) Hubbell, Inc. Class B 442,400 11,643,968 Electronics (0.7%) Intel Corp. 1,123,500 14,313,390 Financial (4.6%) Assurant, Inc. 1,566,500 31,956,600 Discover Financial Services 4,383,742 25,118,842 JPMorgan Chase & Co. 1,753,891 40,076,409 Forest products and packaging (1.5%) Crown Holdings, Inc. (NON) 322,100 6,789,868 Packaging Corp. of America 1,515,600 16,050,204 Sonoco Products Co. 415,100 7,998,977 Health-care services (3.0%) AmerisourceBergen Corp. 891,800 28,323,568 Cardinal Health, Inc. 679,800 22,059,510 IMS Health, Inc. 536,700 6,719,484 WellPoint, Inc. (NON) 189,000 6,410,880 Insurance (6.1%) ACE, Ltd. (Switzerland) 402,400 14,691,624 Allied World Assurance Company Holdings, Ltd. (Bermuda) 341,000 13,097,810 Allstate Corp. (The) 289,100 4,865,553 Arch Capital Group, Ltd. (Bermuda) (NON) 39,700 2,143,800 Axis Capital Holdings, Ltd. (Bermuda) 529,600 11,852,448 Fidelity National Title Group, Inc. Class A 205,200 3,400,164 Marsh & McLennan Cos., Inc. 227,600 4,080,868 MetLife, Inc. 487,500 8,999,250 PartnerRe, Ltd. (Bermuda) 316,799 19,609,858 Platinum Underwriters Holdings, Ltd. (Bermuda) 677,740 19,003,830 Travelers Cos., Inc. (The) 384,600 13,903,290 W.R. Berkley Corp. 618,800 12,877,228 Investment banking/Brokerage (2.8%) Invesco, Ltd. 422,500 4,829,175 State Street Corp. 2,145,800 54,224,366 Machinery (0.3%) CNH Global NV (Netherlands) 240,800 1,757,840 Deere (John) & Co. 188,300 5,176,367 Manufacturing (1.1%) Teleflex, Inc. 391,800 18,610,500 Thomas & Betts Corp. (NON) 148,500 3,402,135 Medical technology (1.7%) Covidien, Ltd. (Bermuda) 714,075 22,614,755 Pall Corp. 513,300 12,201,141 Metals (0.1%) Steel Dynamics, Inc. 308,100 2,572,635 Natural gas utilities (0.6%) NiSource, Inc. 1,399,300 12,243,875 Oil and gas (15.6%) BP PLC ADR (United Kingdom) 609,000 23,361,240 Chevron Corp. 426,000 25,862,460 ConocoPhillips 673,600 25,158,960 Exxon Mobil Corp. 1,522,900 103,404,910 Marathon Oil Corp. 2,320,400 53,995,708 Occidental Petroleum Corp. 481,900 24,996,153 Total SA (France) 1,489,949 70,610,153 Total SA ADR (France) 100 4,720 Pharmaceuticals (9.8%) Abbott Laboratories 118,400 5,605,056 Eli Lilly & Co. 192,800 5,664,464 Johnson & Johnson 863,700 43,185,000 Merck & Co., Inc. 1,887,300 45,672,660 Pfizer, Inc. 2,069,500 25,475,545 Wyeth 1,959,800 79,999,036 Railroads (0.2%) Union Pacific Corp. 114,000 4,277,280 Real estate (1.9%) Annaly Capital Management, Inc. (R) 2,592,600 36,037,140 MFA Mortgage Investments, Inc. (R) 696,300 3,996,762 Regional Bells (7.7%) AT&T, Inc. 2,880,700 68,474,239 Verizon Communications, Inc. 3,277,400 93,504,222 Retail (4.5%) Big Lots, Inc. (NON) 373,881 5,798,894 CVS Caremark Corp. 1,387,200 35,706,528 Foot Locker, Inc. 728,300 6,052,173 TJX Cos., Inc. (The) 2,139,600 47,648,892 Semiconductor (1.3%) Atmel Corp. (NON) 6,972,600 24,892,182 Varian Semiconductor Equipment (NON) 151,800 2,770,350 Software (1.2%) Microsoft Corp. 1,565,500 25,282,825 Tire and rubber (0.1%) Goodyear Tire & Rubber Co. (The) (NON) 352,900 1,566,876 Tobacco (1.2%) Philip Morris International, Inc. 747,500 25,018,825 Waste Management (0.4%) Republic Services, Inc. 472,000 9,392,800 Total common stocks (cost $2,453,275,488) CONVERTIBLE PREFERRED STOCKS (1.8%)(a) Shares Value Mylan, Inc. 6.50% cv. pfd. 46,900 $37,981,684 Total convertible preferred stocks (cost $37,266,493) CONVERTIBLE BONDS AND NOTES (1.0%)(a) Principal amount Value Prudential Financial, Inc. cv. sr. unsec. notes FRN 0.366s, 2037 $21,412,000 $20,609,050 Total convertible bonds and notes (cost $19,674,082) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Raytheon Co. 6/16/11 $37.50 12,063 $94,212 Total warrants (cost $) TOTAL INVESTMENTS Total investments (cost $2,510,216,063) (b) NOTES (a) Percentages indicated are based on net assets of $2,098,482,870 . (b) The aggregate identified cost on a tax basis is $2,566,781,835, resulting in gross unrealized appreciation and depreciation of $82,490,307 and $553,760,604, respectively, or net unrealized depreciation of $471,270,297. (NON) Non-income-producing security. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. The rates shown on Floating Rate Notes (FRN) are the current interest rates at February 28, 2009. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At February 28, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of February 28, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $1,966,310,651 $ Level 2 129,200,887 Level 3 Total $2,095,511,538 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 29, 2009
